Citation Nr: 1335353	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for varicose veins of the right lower extremity, including as secondary to service-connected varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been submitted to reopen a claim for service connection for varicose veins of the right lower extremity.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the proceeding is of record.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  

The issue of entitlement to service connection for varicose veins of the right lower extremity is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 1975 RO rating decision denied service connection for varicose veins of the right lower extremity; the Veteran appealed to the Board and a September 1978 Board decision referred the issue of entitlement to service connection for varicose veins of the left lower extremity.  A September 1978 RO rating decision denied service connection for varicose veins of the right leg.  The Veteran did not file a notice of disagreement within one year.  

2.  A February 1990 rating decision denied service connection for varicose veins of the left lower extremity.  The Veteran appealed to the Board.  In a December 1990 decision, the Board found that new and material evidence had not been submitted to reopen the claim for service connection for varicose veins of the left lower extremity.  In October 1991, the Veteran's Motion for Reconsideration of the Board's December 1990 decision was denied.  

3.  A June 2005 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for varicose veins of the left lower extremity.  

4.  New evidence received since June 2005 rating decision, in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A June 2005 rating decision that found that new and material evidence had not been submitted to reopen a claim for service connection for varicose veins of the left lower extremity is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for varicose veins of the left lower extremity.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006),.  Specifically, the Veteran was provided an appropriate notice in a letter dated in December 2008, prior to the rating decisions on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim, including at his videoconference hearing before the undersigned.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled to the extent necessary to determine whether new and material evidence has been received.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  A decision of the Board is final unless appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104 (West 2002).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For a claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A September 1975 RO rating decision denied the Veteran's initial claim for service connection for varicose veins.  Subsequently, a May 1976 rating decision found clear and unmistakable error and granted service connection for varicose veins of the left lower extremity.  The Veteran filed a notice of disagreement to the assigned rating.  In an August1976 rating, he was assigned a 10 percent rating.  In February 1977, he submitted additional evidence.  A May 1977 rating decision denied an increased rating for the service-connected varicose veins.  The Veteran filed a notice of disagreement.  A September 1978 Board decision referred the issue of entitlement to service connection for varicose veins of the right lower extremity as part of the claim for an increased rating.  A September 1978 rating decision denied service connection for varicose veins of the right lower extremity.  After notification, the Veteran did not file a notice of disagreement within one year, and the September 1978 rating decision became final.  38 U.S.C.A. § 7105 (West 2002).  

The evidence of record at the time of the above noted decisions included the Veteran's service medical records, which did not document complaints or a diagnosis of varicose veins of the right lower extremity, and VA examination reports dated in August 1975 and August 1976 that concluded that the Veteran did not have any varicose veins in his right leg.

In May 1980, the Veteran requested that his claim be reopened.  A May 1980 letter informed that he needed to submit evidence.  No evidence was received.  In June 1989, he again sought to reopen the claim.  The additional evidence associated with the file included a June 1989 VA examination that did not discuss the right leg.  A June 1989 rating decision found that new and material evidence had not been submitted.  The Veteran filed a notice of disagreement and submitted a statement from S.W.W., D.O., dated in October 1989, that it was his impression that the right leg was used just as much as the left, and the same "intamal-vascular damage" occurred but was only now showing up and the problem "probably relates back to his years of military service."  The Veteran also submitted a lay statement from his mother dated in October 1989 remarked that the Veteran's varicose veins "most certainly have been caused by his military duty."  Also received were a November 1989 private medical statement that the Veteran had varicosities in both legs that started at the same time; and a December 1989 private clinical record that stated that the Veteran had varicose veins that were "probably due to the same mechanism in both legs."  A February 1990 rating decision denied the claim, finding that the varicose veins of the right leg were not shown in service or within three years of discharge.  A December 1990 Board decision found that new and material evidence had not been received to reopen the claim for service connection for varicose veins of the right lower extremity.  The Veteran filed a Motion for Reconsideration in May 1991.  The Board denied the motion in December 1991.  The Veteran did not appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the December 1990 decision became final.  38 U.S.C.A. § 7104 (West 2002).  A June 2005 rating decision found that new and material evidence had not been received to reopen the claim for service connection for right leg varicose veins.  The Veteran did not file a timely appeal of that denial and did not submit additional evidence within one year.

The Veteran sought to reopen his claim on subsequent occasions, most recently in November 2008, which is the claim which his currently on appeal.  Additional evidence associated with the file includes VA examination reports, including ones dated in March and April 2009, and a December 2008 private medical record that stated that the Veteran's worsening of varicosities on the right leg was due to favoring the left over many years as it was symptomatic first.  The Board finds that additional evidence is new, in that the documents were not previously of record at the time of the most recent final denial.  The Board also finds that the additional evidence is material because it relates to a prior basis for denial of the claim in asserting that the Veteran has varicose veins in the right leg as a result of the service-connected left leg varicosities.  Solely for the purpose of determining whether to reopen the claim, the new evidence is presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board finds that new and material evidence has been received, and the claim for service connection for left leg varicose veins is reopened.  To that extent only, the claim is allowed.



ORDER

New and material evidence has been received to reopen a claim for service connection for varicose veins of the right lower extremity, including secondary to the service-connected varicose veins of the left lower extremity.  To that extent only, the claim is allowed.


REMAND

At an April 2009 VA examination, the examiner stated that it was less likely that the Veteran's varicose veins of the right leg were due to the varicose veins of the left leg because the conditions were independent of each other although they may be to the same causative factors.  However, the examiner did not express an opinion as to whether the service-connected varicose veins of the left lower extremity aggravated the varicose veins of the right lower extremity.  Therefore, another VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2013).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran supply the names and addresses of all medical care providers who have treated him for varicose veins of both lower extremities since April 2009.  After securing the necessary release, the obtain any identified records.

2.  Then, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report, including the Veteran's service medical records, post-service medical reports and opinions, and lay statements.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the rationale upon which the opinions are based:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has varicose veins of the right leg that began in or are otherwise related to active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that varicose veins of the right leg are proximately due to or the result of service-connected varicose veins of the left leg?
 
(c)  Is it at least as likely as not (50 percent or greater probability) that varicose veins of the right leg are aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected varicose veins of the left leg?

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


